DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6, 8, 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, and 11 of U.S. Patent No. 10,884,239. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 6, all of the limitations of the claim can be found in claims 1, 10, and 11. Specifically, claims 10 and 11 teach the blocking plate is integral and providing a U shaped notch and bending.
Regarding claim 8, claim 2 and 6 of the US Patent teaches claim 4.
Regarding claim 10, claims 1 and 9 of the US Patent teaches the limitations of claim 10. Specifically, claim 9 teaches the blocking plate is located between the first and second reflection area as well as the light source generating a scanning light.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 11 of U.S. Patent No. 10,884,239 as applied to claim 6 above, further in view of Kabeya et al. US Patent No. 7,992,786 and Benner, JR. US Pub. No. 2013/0140446.
Regarding claim 7, the US patent claims 1, 10, and 11 are silent with respect to further comprising: a light source configured to generate scanning light, wherein the reflector has a reflection surface that includes a first reflection area, in which scanning light from the light source is received and reflected toward a first area, and a second reflection area, in which scanning light that is reflected and returned from the first area is received and reflected toward a second area, and wherein the blocking plate is disposed between the first reflection area and the second reflection area.
Kabeya teaches a light source configured to generate scanning light, wherein the reflector has a reflection surface that includes a first reflection area, in which scanning light from the light source is received and reflected toward a first area, and a second reflection area, in which scanning light that is reflected and returned from the first area is received and reflected toward a second area, and wherein the blocking plate is disposed between the first reflection area and the second reflection area (Figure 1B; as shown in Figure 1B the mirror comprises two regions 13a and 13b. one region is for emitting light the other is for collecting light and redirecting the backscattered emitted light to another area. In the middle of the mirror the rotary shaft 13c is located. Benner teaches the blocking plate is located on the rotary shaft and Kabeya teaches the rotary shaft is between the first and second reflection areas. Therefore, the combination of Benner and Kabeya would teach the blocking plate located in between the first and second areas as the rotary shaft is located between these two areas and the blocking plate is on the rotary shaft).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a light source configured to generate scanning light, wherein the reflector has a reflection surface that includes a first reflection area, in which scanning light from the light source is received and reflected toward a first area, and a second reflection area, in which scanning light that is reflected and returned from the first area is received and reflected toward a second area, and wherein the blocking plate is disposed between the first reflection area and the second reflection area for the purposes of having the mirror used in a system that allows for measurement of the emitted light at the target increasing the flexibility of the system.
Claims 9, 11, and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 10, and 11 of U.S. Patent No. 10,884,239 as applied to claim 6 above, further in view of Benner, JR. US Pub. No. 2013/0140446.
Regarding claims 9 and 12, the US patent is silent with respect to further comprising: a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially perpendicular to an axial direction of the shaft part that swings the reflector
Benner teaches further comprising: a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially perpendicular to an axial direction of the shaft part that swings the reflector (Figure 1, the blocking plate 32 is perpendicular to the axis 18).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have further comprising: a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially perpendicular to an axial direction of the shaft part that swings the reflector for the purposes of improving the shadow cast by the light blocker increasing accuracy of measurements (paragraph 60).
Regarding claim 11, the US Patent is silent with respect to further comprising: a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially parallel to an axial direction of the shaft part that swings the reflector.
Benner Figure 2 and 5a teaches a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially parallel to an axial direction of the shaft part that swings the reflector (Figure 2 and 5 the blocking plate is now parallel to the axial direction 18).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially parallel to an axial direction of the shaft part that swings the reflector for the purposes of improving the shadow cast by the light blocker increasing accuracy of measurements (paragraph 60).
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9-11 of U.S. Patent No. 10,884,239 in view of Yanobe Us Pub. No. 2016/0040988.
Regarding claim 1, the US patent claim 1 teaches all of the limitations of claim 1 except having a first and second sensor unit each having its own light source and detector.
Yanobe teaches using a plurality of light source one light source associated with each encoder (Figure 2; light emitting mechanism 32; paragraph 41; as seen each encoder has a light source 32 associated with a detector 33).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a first and second sensor unit each having its own light source and detector for the purposes of increasing the overall accuracy of measurements as each sensor unit as a whole would be operating independent of the other accounting for any unwanted systematic error.
Regarding claim 2, claims 10 and 11 of the US patent teaches claim 2.
Regarding claim 3, claim 9 of the US patent teaches claim 3.
Regarding claim 4, claim 2 and 6 of the US Patent teaches claim 4.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,884,239 in view of Yanobe Us Pub. No. 2016/0040988 as applied to claim 1 above, further in view of Benner, JR. US Pub. No. 2013/0140446.
Regarding claim 5, the US patent is silent with respect to further comprising: a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially perpendicular to an axial direction of the shaft part that swings the reflector
Benner teaches further comprising: a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially perpendicular to an axial direction of the shaft part that swings the reflector (Figure 1, the blocking plate 32 is perpendicular to the axis 18).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have further comprising: a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially perpendicular to an axial direction of the shaft part that swings the reflector for the purposes of improving the shadow cast by the light blocker increasing accuracy of measurements (paragraph 60).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benner, JR. US Pub. No. 2013/0140446 in view of Yanobe Us Pub. No. 2016/0040988.
Regarding claim 1, Benner teaches an optical scanning device (Figure 1; paragraphs 1 and 4; the invention is used in galvanometers) comprising: 
a reflector, which is swingable (paragraphs 1, 4-6; Figure 1; the invention is directed to measuring the rotation angular position of a shaft and the background of the invention describes that the shaft is used for galvanometers or scanning mirrors which 
a blocking plate that is provided in the reflector to move in linkage with the reflector (the blocking plate is light blocking element 32 of Figure 1 containing two parts 34A and 34B; the blocking plate is attached to the rotary shaft 16 and the rotary shaft is attached to the mirror (paragraph 4 and described above in the citation of the claimed reflector). Therefore, the blocking plate is provided in the reflector to move in linkage via the rotary shaft); and 
a sensor unit that includes at least a first sensor unit and a second sensor unit (Figure 1, there are two sensor units light source 20 and light detectors 27A and 27B; and the second sensor unit which is light source 20 and light detectors 26A and 26B), wherein each of the first and second sensor units includes an output unit, which is a light generator or an electromagnetic wave generator configured to output a detection target (Figure 1, the light source 20 is the same output unit for both the first and second detector) and a detection unit, which is a light receiver or an electromagnetic wave receiver configured to detect the detection target (Figure 1, there are two detectors 27A/27B and 26A/26B), wherein the output unit is at a position that faces the detection unit (as seen in Figure 1 the light source faces the detectors 27 and 26), and wherein, when the reflector is in a predetermined swing angle range, the blocking plate blocks a path of the detection target between the output unit and the detection unit (as seen in Figure 1 the blocking plate is attached to the rotary shaft 16 and the shaft is connected to a mirror, paragraph 4. Therefore as the shaft rotates the blocking plate blocks a path of the detection target between the light source 20 and detectors 26 and 27).
Benner is silent with respect to the each sensor unit having its own output unit which is a light generator. Specifically Benner teaches using the same light source for both detectors 27 and 26.
Yanobe teaches using a plurality of light source one light source associated with each encoder (Figure 2; light emitting mechanism 32; paragraph 41; as seen each encoder has a light source 32 associated with a detector 33).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a light source associated with each detector and replace the single light source of Benner with a plurality of light sources for the purposes of increasing the overall accuracy of measurements as each sensor unit as a whole would be operating independent of the other accounting for any unwanted systematic error.
Regarding claim 2, Benner teaches the blocking plate is integrally formed with the reflector (Figure 1, the blocking plate 32 is integrally formed to the shaft and the shaft is integrally formed to the mirror, paragraph 4). Therefore, Benner teaches the blocking plate is integral to the reflector via the rotary shaft 16.
Benner embodiment Figure 1 is silent with respect to wherein, the blocking plate is formed by providing a U-shaped notch in the reflector and bending the reflector.
However, Benner Figure 5a teaches an alternative embodiment of blocking plate 32 which is a “cup” shape. The blockers 32A-D are individual notches that are “bent” to be parallel to the rotary shaft axis (paragraph 55).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the blocking plate is formed by providing a U-shaped notch in the reflector and bending the reflector for the purposes of improving the shadow cast by the light blocker increasing accuracy of measurements (paragraph 60).
Regarding claim 4, Benner Figure 1 embodiment is silent with respect to further comprising: a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially parallel to an axial direction of the shaft part that swings the reflector.
Benner Figure 2 and 5a teaches a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially parallel to an axial direction of the shaft part that swings the reflector (Figure 2 and 5 the blocking plate is now parallel to the axial direction 18).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially parallel to an axial direction of the shaft part that swings the reflector for the purposes of improving the shadow cast by the light blocker increasing accuracy of measurements (paragraph 60).
Regarding claim 5, Benner teaches further comprising: a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially perpendicular to an axial direction of the shaft part that swings the reflector (Figure 1, the blocking plate 32 is perpendicular to the axis 18).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benner and Yanobe as applied to claim 1 above, and further in view of Kabeya et al. US Patent No. 7,992,786.
Regarding claim 3, Benner and Yanobe are silent with respect to further comprising: a light source configured to generate scanning light, wherein the reflector has a reflection surface that includes a first reflection area, in which scanning light from the light source is received and reflected toward a first area, and a second reflection area, in which scanning light that is reflected and returned from the first area is received and reflected toward a second area, and wherein the blocking plate is disposed between the first reflection area and the second reflection area.
Kabeya teaches a light source configured to generate scanning light, wherein the reflector has a reflection surface that includes a first reflection area, in which scanning light from the light source is received and reflected toward a first area, and a second reflection area, in which scanning light that is reflected and returned from the first area is received and reflected toward a second area, and wherein the blocking plate is disposed between the first reflection area and the second reflection area (Figure 1B; as shown in Figure 1B the mirror comprises two regions 13a and 13b. one region is for emitting light the other is for collecting light and redirecting the backscattered emitted light to another area. In the middle of the mirror the rotary shaft 13c is located. Benner teaches the blocking plate is located on the rotary shaft and Kabeya teaches the rotary shaft is between the first and second reflection areas. Therefore, the combination of Benner and Kabeya would teach the blocking plate located in between the first and second areas as the rotary shaft is located between these two areas and the blocking plate is on the rotary shaft).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a light source configured to generate scanning light, wherein the reflector has a reflection surface that includes a first reflection area, in which scanning light from the light source is received and reflected toward a first area, and a second reflection area, in which scanning light that is reflected and returned from the first area is received and reflected toward a second area, and wherein the blocking plate is disposed between the first reflection area and the second reflection area for the purposes of having the mirror used in a system that allows for measurement of the emitted light at the target increasing the flexibility of the system.
Claims 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benner, JR. US Pub. No. 2013/0140446.
Regarding claim 6, Benner teaches an optical scanning device (Figure 1; paragraphs 1 and 4; the invention is used in galvanometers) comprising: 
a reflector, which is swingable paragraphs 1, 4-6; Figure 1; the invention is directed to measuring the rotation angular position of a shaft and the background of the invention describes that the shaft is used for galvanometers or scanning mirrors which redirection a non-moving input light beam to a target area (paragraph 4); the claimed reflector is not shown in Figure 1 but is attached to the rotary shaft 16);
a blocking plate that is provided in the reflector to move in linkage with the reflector (the blocking plate is light blocking element 32 of Figure 1 containing two parts 34A and 34B; the blocking plate is attached to the rotary shaft 16 and the rotary shaft is attached to the mirror (paragraph 4 and described above in the citation of the claimed reflector). Therefore, the blocking plate is provided in the reflector to move in linkage via the rotary shaft); and
a sensor unit that includes an output unit, which is a light generator or an electromagnetic wave generator configured to output a detection target and a detection unit, which is a light receiver or an electromagnetic wave receiver configured to detect the detection target (Figure 1, there are two sensor units light source 20 and light detectors 27A and 27B; and the second sensor unit which is light source 20 and light detectors 26A and 26B), wherein the output unit is at a position that faces the detection unit (as seen in Figure 1, light source 20 faces detectors 26 and 27),
wherein, when the reflector is in a predetermined swing angle range, the blocking plate blocks a path of the detection target between the output unit and the detection unit (as seen in Figure 1 the blocking plate is attached to the rotary shaft 16 and the shaft is connected to a mirror, paragraph 4. Therefore as the shaft rotates the blocking plate blocks a path of the detection target between the light source 20 and detectors 26 and 27), 
Benner teaches the blocking plate is integrally formed with the reflector (Figure 1, the blocking plate 32 is integrally formed to the shaft and the shaft is integrally formed to the mirror, paragraph 4). Therefore, Benner teaches the blocking plate is integral to the reflector via the rotary shaft 16.
Benner embodiment Figure 1 is silent with respect to wherein, the blocking plate is formed by providing a U-shaped notch in the reflector and bending the reflector.
However, Benner Figure 5a teaches an alternative embodiment of blocking plate 32 which is a “cup” shape. The blockers 32A-D are individual notches that are “bent” to be parallel to the rotary shaft axis (paragraph 55).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the blocking plate is formed by providing a U-shaped notch in the reflector and bending the reflector for the purposes of improving the shadow cast by the light blocker increasing accuracy of measurements (paragraph 60).
Regarding claim 8, Benner Figure 1 embodiment is silent with respect to further comprising: a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially parallel to an axial direction of the shaft part that swings the reflector.
Benner Figure 2 and 5a teaches a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially parallel to an axial direction of the shaft part that swings the reflector (Figure 2 and 5 the blocking plate is now parallel to the axial direction 18).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially parallel to an axial direction of the shaft part that swings the reflector for the purposes of improving the shadow cast by the light blocker increasing accuracy of measurements (paragraph 60).
Regarding claim 9, Benner teaches further comprising: a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially perpendicular to an axial direction of the shaft part that swings the reflector (Figure 1, the blocking plate 32 is perpendicular to the axis 18).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benner as applied to claim 6 above, and further in view of Kabeya et al. US Patent No. 7,992,786.
Regarding claim 7, Benner is silent with respect to further comprising: a light source configured to generate scanning light, wherein the reflector has a reflection surface that includes a first reflection area, in which scanning light from the light source is received and reflected toward a first area, and a second reflection area, in which scanning light that is reflected and returned from the first area is received and reflected toward a second area, and wherein the blocking plate is disposed between the first reflection area and the second reflection area.
Kabeya teaches a light source configured to generate scanning light, wherein the reflector has a reflection surface that includes a first reflection area, in which scanning light from the light source is received and reflected toward a first area, and a second reflection area, in which scanning light that is reflected and returned from the first area is received and reflected toward a second area, and wherein the blocking plate is disposed between the first reflection area and the second reflection area (Figure 1B; as shown in Figure 1B the mirror comprises two regions 13a and 13b. one region is for emitting light the other is for collecting light and redirecting the backscattered emitted light to another area. In the middle of the mirror the rotary shaft 13c is located. Benner teaches the blocking plate is located on the rotary shaft and Kabeya teaches the rotary shaft is between the first and second reflection areas. Therefore, the combination of Benner and Kabeya would teach the blocking plate located in between the first and second areas as the rotary shaft is located between these two areas and the blocking plate is on the rotary shaft).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a light source configured to generate scanning light, wherein the reflector has a reflection surface that includes a first reflection area, in which scanning light from the light source is received and reflected toward a first area, and a second reflection area, in which scanning light that is reflected and returned from the first area is received and reflected toward a second area, and wherein the blocking plate is disposed between the first reflection area and the second reflection area for the purposes of having the mirror used in a system that allows for measurement of the emitted light at the target increasing the flexibility of the system.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benner, JR. US Pub. No. 2013/0140446 in view of Kabeya et al. US Patent No. 7,992,786.
Regarding claim 10, Benner teaches an optical scanning device (Figure 1; paragraphs 1 and 4; the invention is used in galvanometers) comprising: 
a reflector, which is swingable paragraphs 1, 4-6; Figure 1; the invention is directed to measuring the rotation angular position of a shaft and the background of the invention describes that the shaft is used for galvanometers or scanning mirrors which redirection a non-moving input light beam to a target area (paragraph 4); the claimed reflector is not shown in Figure 1 but is attached to the rotary shaft 16);
a blocking plate that is provided in the reflector to move in linkage with the reflector (the blocking plate is light blocking element 32 of Figure 1 containing two parts 34A and 34B; the blocking plate is attached to the rotary shaft 16 and the rotary shaft is attached to the mirror (paragraph 4 and described above in the citation of the claimed reflector). Therefore, the blocking plate is provided in the reflector to move in linkage via the rotary shaft); and
a sensor unit that includes an output unit, which is a light generator or an electromagnetic wave generator configured to output a detection target and a detection unit, which is a light receiver or an electromagnetic wave receiver configured to detect the detection target (Figure 1, there are two sensor units light source 20 and light detectors 27A and 27B; and the second sensor unit which is light source 20 and light detectors 26A and 26B), wherein the output unit is at a position that faces the detection unit (as seen in Figure 1, light source 20 faces detectors 26 and 27),
wherein, when the reflector is in a predetermined swing angle range, the blocking plate blocks a path of the detection target between the output unit and the detection unit (as seen in Figure 1 the blocking plate is attached to the rotary shaft 16 and the shaft is connected to a mirror, paragraph 4. Therefore as the shaft rotates the blocking plate blocks a path of the detection target between the light source 20 and detectors 26 and 27), 
Benner is silent with respect to further comprising: a light source configured to generate scanning light, wherein the reflector has a reflection surface that includes a first reflection area, in which scanning light from the light source is received and reflected toward a first area, and a second reflection area, in which scanning light that is reflected and returned from the first area is received and reflected toward a second area, and wherein the blocking plate is disposed between the first reflection area and the second reflection area.
Kabeya teaches a light source configured to generate scanning light, wherein the reflector has a reflection surface that includes a first reflection area, in which scanning light from the light source is received and reflected toward a first area, and a second reflection area, in which scanning light that is reflected and returned from the first area is received and reflected toward a second area, and wherein the blocking plate is disposed between the first reflection area and the second reflection area (Figure 1B; as shown in Figure 1B the mirror comprises two regions 13a and 13b. one region is for emitting light the other is for collecting light and redirecting the backscattered emitted light to another area. In the middle of the mirror the rotary shaft 13c is located. Benner teaches the blocking plate is located on the rotary shaft and Kabeya teaches the rotary shaft is between the first and second reflection areas. Therefore, the combination of Benner and Kabeya would teach the blocking plate located in between the first and second areas as the rotary shaft is located between these two areas and the blocking plate is on the rotary shaft).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a light source configured to generate scanning light, wherein the reflector has a reflection surface that includes a first reflection area, in which scanning light from the light source is received and reflected toward a first area, and a second reflection area, in which scanning light that is reflected and returned from the first area is received and reflected toward a second area, and wherein the blocking plate is disposed between the first reflection area and the second reflection area for the purposes of having the mirror used in a system that allows for measurement of the emitted light at the target increasing the flexibility of the system.
Regarding claim 11, Benner Figure 1 embodiment is silent with respect to further comprising: a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially parallel to an axial direction of the shaft part that swings the reflector.
Benner Figure 2 and 5a teaches a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially parallel to an axial direction of the shaft part that swings the reflector (Figure 2 and 5 the blocking plate is now parallel to the axial direction 18).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially parallel to an axial direction of the shaft part that swings the reflector for the purposes of improving the shadow cast by the light blocker increasing accuracy of measurements (paragraph 60).
Regarding claim 12, Benner teaches further comprising: a shaft part that is provided on both sides of the reflector; and a support part that rotatably supports the shaft part, wherein, the reflector swings by rotation of the shaft part, and wherein the blocking plate is a flat plate and is disposed substantially perpendicular to an axial direction of the shaft part that swings the reflector (Figure 1, the blocking plate 32 is perpendicular to the axis 18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2356579 teaches a first and second reflecting area with a rotary shaft above and below the mirror. The light being reflected to a detector and a target area (Figure 2).
20150211840 teaches an optical encoder Figure 9 with light exiting and returning from the target area.
20170299412 Figure 4 teaches light passing through a light blocker measuring the angular rotation.
20190170542 Figure 4 teaches passing light back and forth to the same emitter detector pair.
20180259369 Figure 1 teaches an angular encoder.
20100076316 Figure 3 teaches the light emitter and detector wrap around the light blocking unit to measure angular rotation.
20110101209 is similar to the primary reference Benner above but teaches a folded path instead of the light source and detector facing each other.
20190137304 Figure 1A-1D teaches two sensor unit measuring notches to determine angular rotation.
20130320201 teaches two detector for angular rotation measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877